          Case 3:09-cr-00066-AWT Document 26 Filed 12/04/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

   UNITED STATES OF AMERICA,

           Plaintiff,

                 v.                                                          No. 3:09-CR-00066 (AWT)

   RICHARD J. BERGER

            Defendant.



                   RULING and ORDER on the GOVERNMENT’S
            MOTION FOR EXAMINATION OF JUDGMENT DEBTOR and
          FOR A HEARING ON DEFENDANT’S ABILITY TO PAY JUDGMENT
        The Government having filed a Motion to Examine Judgement Debtor and for a hearing on

Defendant’s ability to pay the judgment rendered against Defendant, it is hereby,

        ORDERED that the Motion for Examination of Judgment Debtor and for a Hearing (ECF No.

23) is GRANTED.

        It is further ORDERED that the Defendant, Richard J. Berger, appear before the District Court in

a virtual hearing on Zoom to be examined under oath concerning his assets and his ability to pay the

judgment. The Court may make such orders at the hearing or thereafter that it determines to be reasonably

calculated to facilitate payment of the judgment. A date for the virtual hearing will be set during a

Telephone Conference on December 17, 2020 at 11:00AM. A separate calendar will enter with call-in

instructions.

        It is further ORDERED that the Defendant bring with him and produce at the virtual hearing all

documents sought by the Plaintiff’s Financial Discovery Request and Request for Production served on or

about May 19, 2020, as well as a completed copy of the financial statement attached to the Plaintiff’s

motion at Exhibit “A”, see (ECF No.23-1), to facilitate the Court’s examination of the Defendant.

        The Defendant is advised that failure to appear before the Court at the scheduled time and place


                                                      1
          Case 3:09-cr-00066-AWT Document 26 Filed 12/04/20 Page 2 of 2




and produce the aforementioned documents as ordered above, may subject the Defendant to being held in

Contempt of Court and having a Capias issue for his arrest.

        SO ORDERED on 4th day of December, 2020, at Bridgeport, Connecticut.

                                                ___/s/_____________
                                                William I. Garfinkel
                                                United States Magistrate Judge




                                                    2
